DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the input resetting module is connected to a pull-up node, the pull-up node control module is connected to a pull-down node and the pull-up node, and the storage module is connected to the pull-up node and a gate driving signal output end;
the pull-down node control module is connected to a first clock signal end, the pull-up node and the pull-down node, and configured to control the pull-down node to be electrically connected to the first clock signal end when a potential at the pull-up node is a first level and a second level is applied to the first clock signal end;
the output module is connected to the pull-up node, the pull-down node, a second clock signal end and the gate driving signal output end, and configured to control the gate driving signal output end to be electrically connected to the second clock signal end when the potential at the pull-up node is a second level; and
the gate driving unit further comprises a clock signal control module connected to a first control signal end, a second control signal end, a first reference clock signal end, a second reference clock signal end, the first clock signal end and the second clock signal end, and configured to, under the control of a first control signal from the first control signal end and a second control signal from the second control signal end, output clock signals at a same frequency and in opposite phases to the first clock signal end and the second clock signal end at the same time respectively in accordance with a first reference clock signal from the first reference clock signal end and a second reference clock signal from the second reference clock signal end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gerald Johnson/
Primary Examiner, Art Unit 2627